1

2

3

4

5

6                          UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF CALIFORNIA

8

9        HOPE KRAUSS, aka DEONTE         No.    2:19-cv-00838-JAM-DB
         KRAUSS, individually and on
10       behalf of all those similarly
         situated,
11                                       ORDER GRANTING DEFENDANTS’
                     Plaintiff,          MOTION TO DISMISS
12
             v.
13
         WAL-MART, INC., a Delaware
14       corporation; WAL-MART
         ASSOCIATES, INC.; and DOES 1
15       through 50, inclusive,
16                   Defendants.
17

18           Plaintiff Hope Krauss (“Plaintiff”) brings this putative

19   class action against her former employer, Defendants Walmart,

20   Inc. and Wal-Mart Associate, Inc. (collectively “Walmart” or

21   “Defendants”), for violating California’s labor laws.       First

22   Amended Compl. (“FAC”), ECF No. 10.       Defendants move to dismiss

23   Plaintiff’s claims.     Mot. to Dismiss (“Mot.”), ECF No. 14.

24           For the reasons set forth below, the Court GRANTS

25   Defendants’ motion.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for October 22, 2019.
                                      1
1          I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2        Plaintiff Hope Krauss, a resident of California, worked as a

3    full-time associate in the produce and meat departments at

4    Defendants’ Walmart Supercenter in West Sacramento, California,

5    from September 16, 2017 to October 22, 2018.      FAC. ¶ 3.

6    Plaintiff contends Walmart committed a litany of California Labor

7    Code violations—each one, primarily hinging upon the allegation

8    that Walmart did not pay her all that she was owed.       See

9    generally FAC.   Plaintiff claims Walmart (1) required her to work

10   off the clock and during meal and rest breaks without

11   compensation; (2) inaccurately recorded the amount of time she

12   worked; (3) refused to compensate her for overtime hours;

13   (4) failed to reimburse her for necessary business-related

14   expenses; (5) and generally withheld funds she was entitled to

15   upon her termination.    FAC ¶¶ 4-9.   Moreover, she alleges

16   Walmart committed at least two of these violations—failure to pay

17   wages due upon termination and failure to provide accurate wage

18   statements—knowingly and intentionally.     FAC ¶¶ 40-43.

19       On November 29, 2018, Plaintiff filed her Complaint in

20   Sacramento County Superior Court.      Id. ¶ 1.   Walmart removed the
21   case to federal court on May 10, 2019, alleging jurisdiction

22   under the Class Action Fairness Act of 2005 (“CAFA”).       Notice of

23   Removal, ECF No. 1, at 2; 28 U.S.C. § 1332(d).      Plaintiff later

24   filed an amended complaint, ECF No. 10, alleging eight violations

25   of the California Labor Code and a claim under California’s

26   Unfair Competition Law (“UCL”).     Id. ¶¶ 53-58; Cal. Bus. & Prof.
27   Code §§ 17200 et. seq.   Plaintiff asserts each claim as an

28   “aggrieved employee” and on behalf of other current and former
                                       2
1    Walmart employees under the California Private Attorneys General

2    Act of 2004 (“PAGA”).      Id. ¶¶ 59-63.

3        Walmart moves to dismiss the First Amended Complaint, in its

4    entirety, for failure to state a claim.       Mot. at 2.    Plaintiff

5    opposes the motion.      Opp’n, ECF No. 17.

6

7                                  II.   OPINION

8        A.      Legal Standard

9        Federal Rule of Civil Procedure 8(a)(2) requires “a short

10   and plain statement of the claim showing that the pleader is

11   entitled to relief.”      Courts must dismiss a suit if the

12   plaintiff fails to “state a claim upon which relief can be

13   granted.”    Fed. R. Civ. Proc. 12(b)(6).     To defeat a Rule

14   12(b)(6) motion to dismiss, a plaintiff must “plead enough facts

15   to state a claim to relief that is plausible on its face.”          Bell

16   Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).         This

17   plausibility standard requires “factual content that allows the

18   court to draw a reasonable inference that the defendant is

19   liable for the misconduct alleged.”        Ashcroft v. Iqbal, 556 U.S.

20   662, 678 (2009).      “At this stage, the Court “must accept as true
21   all of the allegations contained in a complaint.”          Id.   But it

22   need not “accept as true a legal conclusion couched as a factual

23   allegation.”    Id.

24       B.      Judicial Notice

25       Generally, when deciding a 12(b)(6) motion, the Court “may

26   not consider materials outside the complaint and pleadings.”
27   Holland v. TD Ameritrade, Inc., No. CIV S-10-2110-GEB, 1012 WL

28   592042, at *2 (E.D. Cal. Feb. 22, 2012).       However, Federal Rule
                                           3
1    of Evidence 201 allows a court to take judicial notice of “a

2    fact that is not subject to reasonable dispute because it (1) is

3    generally known within the trial court’s territorial

4    jurisdiction; or (2) can be accurately and readily determined

5    from sources whose accuracy cannot be questioned.”         Id.

6         Defendants ask this Court to take judicial notice of

7    Plaintiff Hope Krauss’s wage statements for purpose of assessing

8    Plaintiff’s Sixth Cause of Action.        Mot. at 2.   Defendants

9    contend that judicial notice is appropriate because these wage

10   statements form the basis of Plaintiff’s inaccurate wage

11   statement claim.       Id.   Plaintiff has not opposed this request.

12   Rather, Plaintiff relies on this exhibit in her Opposition.

13   Opp’n at 10.    Because Walmart’s wage statements “can be

14   accurately and readily determined” as an official wage statement

15   and because Plaintiff does not dispute this request, the Court

16   will take judicial notice of the existence of Walmart’s wage

17   statements.

18        C.     Analysis

19               1. Failure to Provide Meal Period and Rest Breaks

20        An employer must provide an employee with a thirty-minute
21   meal period for every five hours of work.        See Cal. Lab. Code

22   § 512(a).    An employer cannot require an employee to work during

23   meal period or rest breaks.       Id. at § 226.7(b).   Moreover, an

24   employer shall pay an additional hour of pay for each workday

25   that a meal period or rest break is not provided.         Id. at

26   § 226.7(b).
27        Plaintiff alleges Defendants failed to provide her and

28   class members with required meal periods and rest breaks.           FAC
                                           4
1    ¶¶ 19-26.   Defendants argue Plaintiff’s allegations are

2    conclusory because she fails to specify how Walmart impeded her

3    from taking her breaks.       Mot. at 11.   The Court agrees.

4         To survive a Rule 12(b)(6) motion to dismiss, Plaintiff

5    need not make “detailed factual allegations.”        Twombly, 550 U.S.

6    at 555.   But her “factual allegations must be enough to raise a

7    right to relief above the speculative level.”        Id.    This

8    requires factual allegations that are “more than labels and

9    conclusions.”     Id.   Indeed, this Court has previously held that

10   failing to describe what an employer actually told plaintiff or

11   did to interfere with meal periods and rest breaks, results in

12   allegations that are “factually lacking and border on wholly

13   conclusory.”     Chavez v. RSCR California, Inc., No. 2:18-CV-

14   03137-JAM-AC, 2019 WL 1367812 at *3 (E.D. Cal. Mar. 26, 2019);

15   see also Morrelli v. Corizon Health Inc., 1:18-CV-1395-LJO-SAB,

16   2018 WL 6201950, at *3 (E.D. Cal. November 28, 2018).

17     Plaintiff sets forth a single sentence in support of each

18   claim.    FAC ¶ 4-5.    She alleges Defendants’ violations flowed

19   from “workload demands or from managerial employees ordering her

20   to complete work tasks” either prior to taking the required
21   break or before completing her required break.        Id.   Plaintiff

22   maintains her claim is properly pled since she has “describe[d]

23   how her meal and rest breaks were interrupted and with what

24   frequency.”     Opp’n at 6.    Plaintiff further contends that she

25   need not plead a “particular instance” when these alleged

26   violations occurred.     Opp’n at 6.     Plaintiff is mistaken.
27        Plaintiff fails to “describe what [Walmart] actually told

28   [her] or did to interfere with meal periods and rest breaks.”
                                          5
1    Chavez, 2019 WL 1367812 at *3.      Moreover, Plaintiff does not

2    sufficiently allege that she worked a shift long enough to

3    trigger meal or rest periods obligations.      As this Court

4    determined in Chavez, “failure to plead at least one occasion on

5    which she was impeded from taking a meal or rest break likely

6    runs afoul of the Ninth Circuit’s decision in Landers v. Quality

7    Communications, Inc., 771 F.3d 638 9th Cir. 2014).”      Chavez,

8    2019 WL 1367812 at *3; see also Landers, 771 F.3d at 645–46

9    (holding that “at a minimum, a plaintiff asserting a violation

10   of the FLSA overtime provisions must allege that she worked more

11   than forty hours in a given workweek without being compensated

12   for the hours worked in excess of forty during that week.”).

13        Accordingly, Plaintiff’s allegations fall short of

14   plausibility.     At a minimum, Plaintiff must demonstrate that she

15   was even entitled to the required meal period or rest breaks

16   during those work days.     For the aforementioned reasons, the

17   Court DISMISSES Plaintiff’s meal period and rest breaks WITHOUT

18   PREJUDICE.

19                2. Failure to Pay Minimum and Overtime Wages

20        California state law requires an employer to pay employees
21   the minimum wage for all hours worked.      See Cal. Lab. Code

22   § 1197.   Additionally, employers must pay overtime for work

23   exceeding eight hours in one workday and forty hours in any

24   workweek.     See Id. § 510.   An employee receiving less than the

25   legal minimum wage or legal overtime compensation is entitled to

26   recover in a civil action.     See Id. § 1194.
27        Defendants argue Plaintiff’s minimum and overtime wage

28   claims fail for three reasons: (1) Plaintiff does not specify a
                                         6
1    single work week where she worked over 40 hours per week and was

2    not paid overtime, (2) Plaintiff has not provided any specific

3    details regarding the nature of her alleged overtime work, and

4    (3) Plaintiff does not specify what managerial employees

5    supposedly said that led Plaintiff to believe she was expected

6    to work overtime.    Mot. 12-14.      Plaintiff maintains that she has

7    sufficiently plead each claim, and that Defendants’

8    interpretation of what Rule 12(b)(6) requires “demand[s] too

9    much at this stage.”     Opp’n at 7.

10       Plaintiff correctly asserts that she is not required to

11   “approximate the number of hours worked without compensation.”

12   Opp’n at 7 (quoting Landers, 771 F.3d at 646).        However, to

13   survive a motion to dismiss, she must allege, at a minimum, that

14   she worked more than forty hours in a given workweek without

15   overtime compensation.     Landers, 771 F.3d at 644-46.      Plaintiff

16   has not done this.     See Mot. at 12.

17       Plaintiff merely states that she and class members “were

18   required to work off the clock and through meal breaks.”         Opp’n

19   at 6; FAC ¶¶ 4-6,29,33.        Plaintiff has thus only presented

20   “generalized allegations.”       Landers, 771 F.3d at 646.   “Notably
21   absent” from Plaintiff’s complaint is “any detail regarding a

22   given workweek when [Plaintiff] worked in excess of forty hours

23   and was not paid overtime for that given workweek and/or was not

24   paid minimum wages.”     Id.    For this reason alone, Plaintiff’s

25   minimum wage and overtime claims fail.        The Court thus need not

26   address the two other reasons Defendants provide in support of
27   dismissing these claims.       The Court DISMISSES Plaintiff’s

28   minimum and overtime wage claims WIHOUT PREJUDICE.
                                           7
1               3. Failure to Pay All Wages Due to Discharged and

2                   Quitting Employees

3         An employer is required to pay all earned and unpaid wages

4    to an employee who is discharged.       See Cal. Lab. Code §§ 201-03.

5    These wages are due and payable immediately upon discharge.       See

6    Id. § 201.    Accrued wages must be paid within 72 hours.     See Id.

7    § 202.   Willfully failing to do so, makes an employee liable for

8    waiting time penalties in the form of continued compensation to

9    the employee for up to 30 workdays.      See Id. § 203.

10        Plaintiff’s claim for failure to pay accrued wages is

11   premised on Defendants alleged failure to compensate her for

12   overtime and minimum wages resulting from lack of meal periods

13   and rest breaks.     FAC §§ 36-41; Mot. at 17.   Because Plaintiff’s

14   underlying causes of actions fail, this derivative claim fails

15   as well.     The Court therefore DISMISSES this claim WITHOUT

16   PREJUDICE.

17              4. Failure to Furnish Accurate Itemized Wage Statements

18        California Labor Code Section 226 itemizes nine categories

19   of information that must be included in a wage statement.       See

20   Cal. Lab. Code § 226.     If an employee suffers injury by an
21   employer’s knowing and intentional failure to provide such

22   information, she is entitled to recover damages as prescribed in

23   the statute and reasonable attorney’s fees.      Id.

24      Plaintiff alleges that Defendants:

25      “[F]ailed to provide PLAINTIFF and CLASS MEMBERS timely
        and accurate itemized wage statements in writing showing
26      [the nine required categories of information], in
27      violation of California Labor Code § 226 and IWC Wage
        Order No. 1-2001, §7.”
28
                                         8
1    FAC ¶ 43.   As Defendants correctly point out, “[t]his generic

2    allegation merely restates the requirements of Labor Code

3    section 226(a).”     Accordingly, this “formulaic recitation of the

4    elements of [this] cause of action” is not sufficient to

5    adequately plead this claim.      Twombly, 550 U.S. 544.

6         Even more inimical to Plaintiff’s claim, Defendants argue

7    it is “derivative of her alleged wage and hour claims” and

8    therefore forbidden.     Reply at 4; see Maldonado v. Epsilon

9    Plastics, Inc. 22 Cal. App. 5th 1308, 1337 (2018) (holding that a

10   plaintiff is not entitled to double recovery when their

11   inaccurate wage statement claim “boils down to the proposition

12   that any failure to pay overtime...also generates a wage

13   statement injury.”).     The Court agrees.   In their motion to

14   dismiss, Defendants warned Plaintiff that although her claim was

15   too vague to comprehend, if she was “attempting to allege a

16   derivative wage statement claim” it was prohibited.        Mot. at 14.

17   But in her opposition, Plaintiff confirms her derivative wage

18   allegations by clarifying that her meal period, rest breaks, and

19   overtime claim allegations are “sufficient facts from which it

20   could be inferred that [Walmart] deliberately failed to pay
21   wages for time worked, as required to state a clam [under

22   Section 226].”     Opp’n at 10.   Plaintiff’s claim thus fails as a

23   matter of law.

24        Finally, Plaintiff attempts to shoehorn a new allegation

25   into her complaint by way of her opposition.     Pointing to the

26   wage statements the Court judicially noticed, Plaintiff argues
27   that Defendants’ wage statements list the wrong employer.        Opp’n

28   at 9.   This allegation is nowhere to be found in Plaintiff’s
                                         9
1    complaint.   Mot. at 5.   The Court will not accept this new

2    theory, since “facts articulated in [an] opposition brief cannot

3    cure the deficiencies of the complaint.”      Morrelli, 2018 WL

4    6201950, at *3.

5        For these reasons, the Court DISMISSES Plaintiff’s itemized

6    wage statement claim WITHOUT PREJUDICE.

7              5. Failure to Maintain Required Records

8        Employers are required to maintain payroll records for

9    three years at their place of employment or in a central

10   location in the state.    See Cal. Lab. Code. 1174(d); see also

11   IWC Wage Order No. 7-2001, § 7.     To properly state this claim, a

12   plaintiff must plead facts that provide “some reasonable basis”

13   for concluding the employer violated this provision.       Kemp v.

14   Int’l Bus Machines Corp., No. C-09-4683 MHP, 2010 WL 4698490, at

15   *4 (N.D. Cal. Nov. 8, 2010).    Defendants argue Plaintiff’s

16   record-keeping claims are inadequately pled because they, again,

17   “rest on conclusions, not facts.”      Mot. at 15.   Plaintiff does

18   not respond to this argument in her opposition.       See generally

19   Opp’n.   The Court interprets Plaintiff’s failure to oppose this

20   argument as acquiescence of its merit.     The Court therefore
21   DISMISSES this claim WITH PREJUDICE.

22             6. Failure to Reimburse

23       Employers must indemnify employees for all necessary

24   expenditures or losses incurred in direct consequence of the

25   discharge of an employee’s duties or in obedience to the

26   directions of the employer.    See Cal. Lab. Code § 2802(a).      To
27   state a claim under Section 2802, a Plaintiff must explain: how

28   or when an employer failed to reimburse; the specific nature of
                                       10
1    the business expense at issue; whether the employer knew such

2    expenses were incurred; and whether the employer willfully

3    refused to reimburse such expenses.        Nelson v. Dollar Tree

4    Stores, Inc., 2:11-cv-01334 JAM, 2011 WL 3568498, at *3 (E.D.

5    Cal. Aug. 15, 2011).       Plaintiff must also “provide a single

6    instance when such cost was actually incurred and not

7    reimbursed.”    Chavez, 2019 WL 1367812 at *3.

8          Plaintiff alleges that Defendants failed to reimburse her

9    for two incurred expenses: (1) cell-phone app utilized for work

10   communication and (2) work boots for working in walk-in

11   freezers.    FAC ¶ 7.   Defendants argue Plaintiff’s claims should

12   be dismissed because “she does not provide a single instance

13   when an alleged business expense was actually incurred and not

14   reimbursed,” nor does she specify the costs, nature of expense,

15   employer knowledge, or willful refusal to reimburse of her cell

16   phone expenses.    Mot. at 7.    The Court agrees.

17         Plaintiff fails to explain whether the cell-phone app

18   required a fee to download, let alone whether Walmart even knew

19   that she downloaded this app or purchased these boots.         FAC

20   ¶¶ 49-52.    Because Plaintiff fails to allege even a single
21   instance when Walmart did not reimburse her for reimbursement-

22   eligible items, this claim fails.         Chavez, 2019 WL 1367812 at

23   *3.   The Court DISMISSES this claim WITHOUT PREJUDICE.

24               7. UCL Claim

25         Plaintiff’s UCL claim is predicated on her preceding causes

26   of actions for violations of the California Labor Code.         FAC
27   ¶¶ 53-58.    Because Plaintiff failed to sufficiently plead those

28   underlying causes of action, her UCL claim also fails.         The
                                          11
1    Court DISMISSES Plaintiff’s UCL claim WITHOUT PREJUDICE.

2                8. PAGA Claims

3          Plaintiff’s PAGA claims are likewise derivative of her

4    claims under the California Labor Code.      FAC ¶ 61.      Because

5    Plaintiff’s underlying California Labor Code claims fail, her

6    PAGA claim fails as well.     The Court therefore need not address

7    whether Plaintiff satisfied PAGA’s exhaustion requirement.            Mot.

8    at 18.     The Court DISMISSES Plaintiff’s PAGA claim WITHOUT

9    PREJUDICE.

10         D.    Defendants’ Strike Request

11         In a footnote, Defendants’ request that this court strike

12   the putative class definition.      Mot. at 8 n.1.   Defendants argue

13   this definition is overbroad because “most of Krauss’s claims

14   have one or three-year statutes of limitation.”       Id.     Plaintiff

15   did not respond to this request in her Opposition.       However, the

16   failure to respond does not change the fact that this was a

17   procedurally improper request.      Accordingly, the Court need not

18   decide this issue.

19

20                                III.   ORDER
21         For the reasons set forth above, the Court GRANTS

22   Defendants’ Motion to Dismiss.      Because amendment is not futile,

23   the Court grants Plaintiff leave to amend her claims, except for

24   her seventh cause of action for failure to maintain required

25   records, which is dismissed with prejudice.      See Cook, Perkiss

26   and Liehe, Inc. v. Northern Cal. Collection Serv., Inc., 911 F.2d
27   242, 247 (9th Cir. 1990).

28   ///
                                         12
1        If Plaintiff elects to amend her complaint, she shall file a

2    Second Amended Complaint within twenty (20) days of this Order.

3    Defendants’ responsive pleadings are due twenty (20) days

4    thereafter.

5        IT IS SO ORDERED.

6    Dated: November 19, 2019

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     13
